Citation Nr: 0603786	
Decision Date: 02/09/06    Archive Date: 02/22/06

DOCKET NO.  03-30 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for residuals of a left 
ankle injury, including arthritis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel


INTRODUCTION

The veteran had active service from January 1989 to March 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the December 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana.  


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal.  

2.  The veteran's left ankle disability was not caused by his 
active military service from January 1989 to March 1992.  


CONCLUSION OF LAW

Service connection for residuals of a left ankle injury, 
including arthritis, is not established.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease that was incurred or aggravated during 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. 
§ 3.303(a) (2005).  Service connection may be demonstrated 
either by showing direct service incurrence or aggravation or 
by using applicable presumptions, if available.  Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  A disorder may be service connected 
if the evidence of record reveals that the veteran currently 
has a disorder that was chronic in service or, if not 
chronic, that was seen in service with continuity of 
symptomatology demonstrated subsequent to service.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  
Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. At 495-97.  For the showing of chronic disease in 
service, there is a required combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Some chronic diseases, including degenerative arthritis, are 
presumed to have been incurred in service, although not 
otherwise established as such, if manifested to a degree of 
ten percent or more within one year of the date of separation 
from service.  38 U.S.C.A. §§ 1101(3), 1112(a)(1), 1137; 38 
C.F.R. §§ 3.307(a)(3) 3.309(a).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).  

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical evidence do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is resolved in favor of the veteran.  
38 U.S.C.A. § 5107(b).  

The first requirement for any service connection claim is 
competent evidence of the existence of a current disability.  
Boyer, 210 F.3d at 1353; Brammer v. Derwinski, 2 Vet. App. 
492, 494 (1992).  A May 2003 VA joints examination diagnoses 
the veteran with degenerative arthritis in both ankles.  A 
July 1994 x-ray of the veteran's left ankle showed 
degenerative spurring of the calcaneus and soft tissue 
swelling without evidence of fracture or dislocation.  Thus, 
there is competent evidence that the veteran has a current 
left ankle disability.  

However, there is no evidence of a left ankle injury during 
the veteran's active service.  His service medical records 
(SMRs) indicate that he sprained his right ankle in boot camp 
in January 1989 and had subsequent problems with his right 
ankle during service.  He sprained his right ankle a second 
time in July 1991 while playing volleyball.  The SMRs are 
negative for any injury to the veteran's left ankle.  

In his report of medical history at his separation 
examination, the veteran reported being hospitalized in boot 
camp for "left ankle sprains," but the medical examiner 
noted that the veteran sprained his right ankle three times 
during service, and that his right ankle still bothered him.  
This is the only reference to the veteran's left ankle in the 
SMRs.  

As a whole, the Board must find that the service medical 
records provide evidence against this claim as they fail to 
indicate a chronic left ankle problem in service.   

The Board finds that the SMRs are more probative than the 
veteran's current contentions that he sprained his left ankle 
during boot camp in January 1989.  The SMRs repeatedly cite 
the right ankle.  

The Board must also find that the post-service medical 
records, as a whole, provide evidence against this claim.  It 
was the opinion of the May 2003 VA joints examiner that it 
was not likely that the veteran's degenerative arthritis in 
both ankles was the same condition as was shown in service, 
which was a right ankle sprain.  The examiner also noted that 
the veteran was obese, and that he had gained a great deal of 
weight since leaving service.  The examiner stated that the 
degenerative arthritis was related to his obesity, not his 
military service.  The Board finds this opinion to be 
entitled to great probative weight and provides much evidence 
against this claim. 

With regard to the veteran's own opinion, the veteran does 
not have the medical expertise to find that his current 
disorder is related to service several years.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  

Private medical records indicate that the veteran's arthritis 
in his left ankle began in July 1994, more than one year 
after he left active service in March 1992.  Thus, the 
presumption of in-service occurrence for degenerative 
arthritis is not for application in this case.  38 U.S.C.A. 
§§ 1101(3), 1112(a)(1), 1137; 38 C.F.R. §§ 3.307(a)(3) 
3.309(a).  Overall, the service medical records, post-service 
medical records, and the VA medical opinion provide evidence 
against this claim.   

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.  See 38 C.F.R. 
§§  3.102, 3.156(a), 3.159, 3.326(a).  That is, by a letter 
dated in August 2002, as well as information provided in the 
August 2003 statement of the case (SOC), the RO advised the 
veteran of the evidence needed to substantiate his claim and 
explained what evidence VA was obligated to obtain or to 
assist the veteran in obtaining and what information or 
evidence the veteran was responsible for providing.  In 
addition, the August 2003 SOC includes the text of the 
regulation that implements the notice and assistance 
provisions from the statute.  Thus, the Board finds that the 
RO has provided all notice required by the VCAA.  38 U.S.C.A. 
§ 5103(a).  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The Board observes that the RO issued a VCAA notice letter 
prior to the December 2002 adverse determination on appeal.  
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  The 
VCAA letter does not specifically ask the veteran to provide 
any evidence in his possession that pertains to the claim. 
Id. at 120-21.  However, as discussed above, the Board finds 
that the RO has ultimately provided all notice required by § 
5103(a).  Therefore, any failure to make the specific request 
is non-prejudicial, harmless error.  Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).  See Sutton v. Brown, 9 Vet. App. 
553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  
Moreover, neither the veteran nor his representative has made 
any showing or allegation that the content of the VCAA notice 
resulted in any prejudice to the veteran.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) (the appellant bears the 
initial burden of demonstrating VA's error in the 
adjudication of a claim and how that error was prejudicial).  

With respect to the duty to assist, the RO has secured the 
veteran's service medical records, VA medical records, VA 
examinations, and private medical records.  As there is no 
other indication or allegation that relevant evidence remains 
outstanding, the Board finds that the duty to assist has been 
met.  38 U.S.C.A. § 5103A.  

ORDER

Service connection for residuals of a left ankle injury, 
including arthritis, is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


